DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         STATE OF FLORIDA,
                             Appellant,

                                    v.

                              PAUL ANTISH,
                                Appellee.

                              No. 4D21-363

                          [November 18, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Kal Le Var Evans, Judge; L.T. Case Nos. 18-
033297MU10A and 19-57AC10A.

  Ashley Moody, Attorney General, Tallahassee, and Jessica L.
Underwood, Assistant Attorney General, West Palm Beach, for appellant.

  Russell J. Williams of Williams Hilal Wigand Grande PLLC., Fort
Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, ARTAU, JJ., and HARPER, BRADLEY, Associate Judge, concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.